IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00444-CV

                    IN THE INTEREST OF J.B.C., A CHILD



                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 87326D


                          MEMORANDUM OPINION

       Appellant C.M.C. and Appellee M.S.W. have filed a “Joint Motion for Disposition

of Appeal Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(A).” See TEX. R. APP.

P. 42.1(a)(2)(A). The parties state that they have reached an agreement resolving the

matters that are disputed in this appeal and request that we render judgment effectuating

that agreement. The parties have agreed to the disposition of this appeal as follows:

         Paragraph 6 on page 13 of the judgment signed on September 27, 2016 by the

trial court shall be modified to read as follows: “Designation of Competent Adult – Each

conservator may designate any competent adult to pick up and return the child, as
applicable. IT IS ORDERED that a conservator or a designated competent adult be

present when the child is picked up or returned.”

              Paragraph 9 on page 13 of the judgment signed on September 27, 2016 by the

trial court shall be modified to read as follows: “All discussions relating to possession

and any related arrangements for the child shall be between [C.M.C.] and [M.S.W.] only

and neither party shall involve third parties in such discussions.”

              The judgment signed on September 27, 2016 by the trial court shall be affirmed

as modified.

              All costs will be taxed against C.M.C.

         We grant the parties’ joint motion. We modify paragraph 6 on page 13 of the trial

court’s Order in Suit Affecting the Parent-Child Relationship, signed on September 27,

2016, to read as follows: “Designation of Competent Adult – Each conservator may

designate any competent adult to pick up and return the child, as applicable. IT IS

ORDERED that a conservator or a designated competent adult be present when the child

is picked up or returned.” We also modify paragraph 9 on page 13 of the trial court’s

Order in Suit Affecting the Parent-Child Relationship, signed on September 27, 2016, to

read as follows: “All discussions relating to possession and any related arrangements for

the child shall be between [C.M.C.] and [M.S.W.] only and neither party shall involve

third parties in such discussions.” We affirm the trial court’s Order in Suit Affecting the

Parent-Child Relationship as modified. Costs are taxed against C.M.C.




In re J.B.C.                                                                           Page 2
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; affirmed as modified
Opinion delivered and filed March 15, 2017
[CV06]




In re J.B.C.                                                Page 3